Citation Nr: 0835434	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-24 425A 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the residuals 
of a left elbow injury, to include ulnar neuropathy, has been 
received.

2.  Entitlement to an increased (compensable) evaluation for 
the urticaria disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1967 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which the RO determined that the 
appellant had not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for the residuals of a left elbow injury.  The 
appellant is also appealing a September 2004 rating decision 
in which the RO denied the appellant's claim for a 
compensable evaluation for his urticaria disability.

The appellant's claim of entitlement to service connection 
for the residuals of a left elbow injury was originally 
denied in a June 1970 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The appellant thereafter tried to reopen his claim on various 
occasions.  Rating decisions that denied the reopening of the 
claim were issued in June 1976, January 1981, and September 
2001; the September 2001 rating decision specifically denied 
ulnar nerve damage claimed as a residual of the left elbow 
injury.  The appellant was notified of each of these denials, 
but he did not appeal any one of them.  The June 1970 rating 
decision, therefore, represents the last final action on the 
merits of the service connection claim for the residuals of a 
left elbow injury, to include ulnar neuropathy.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The September 2001 rating 
decision represents the last final decision on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In July 2008, a Travel Board hearing was held at the St. 
Petersburg, Florida RO before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

In its March 2008 Supplemental Statement of the Case (SOC), 
the RO indicated that the appellant's claim of entitlement to 
service connection had been reopened and then denied on the 
merits.  Notwithstanding the RO's decision to address the 
left elbow claim for service connection on the merits, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues 
before the Board involve the threshold question of whether 
new and material evidence has been received, as set out on 
the title page.

In December 2005, the appellant raised secondary service 
connection issues in relation to his urticaria disability.  
These are referred to the RO for appropriate action in light 
of the decision below.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for the residuals of a left elbow injury in a 
rating decision issued in June 1970; notice was given to the 
appellant that same month, however he did not appeal that 
denial.

2.  The RO denied the appellant's attempt to reopen his left 
elbow injury claim in a rating decision issue in September 
2001; the RO also specifically denied left ulnar nerve damage 
as a residual of the left elbow injury.  Notice was given to 
the appellant that same month; however he did not appeal the 
September 2001 denial.

3.  The evidence received since the September 2001 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.

4.  It is probable that the appellant's current left ulnar 
neuropathy is a residual of the left elbow injury that 
occurred while he was in active service.

5.  The appellant's urticaria disability is manifested by 
complaints of itching with outbreaks on the hands, arms, legs 
and waist and six to seven major episodes per year.

6.  Treatment of the appellant's urticaria involves daily 
systemic therapy, including antihistamines, and the 
intermittent use of intramuscular shots of steroids; 
immunosuppressive therapy has not been used to treat the 
appellant.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied the claim 
relating to service connection for the residuals of the in-
service left elbow injury, including left ulnar nerve damage, 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the September 2001 
rating decision is new and material, and consequently does 
serve to reopen the appellant's claim of entitlement to 
service connection for the residuals of a left elbow injury, 
including left ulnar neuropathy.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2008).

3.  With resolution of reasonable doubt in the appellant's 
favor, the evidence is in equipoise and warrants service 
connection for the left ulnar neuropathy as the residual of 
the in-service left elbow injury.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Resolving doubt in the appellant's favor, the schedular 
criteria for an evaluation of 10 percent, but not higher, for 
urticaria have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.20, 4.118, Diagnostic Code 7825 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As for the appellant's attempt to reopen his left elbow 
injury residuals service connection claim, because his 
attempt to reopen has been granted by the Board, VA's duty to 
notify and assist has been fulfilled.  Furthermore, inasmuch 
as the Board is allowing the claim for service connection for 
left ulnar neuropathy as a residual of the in-service left 
elbow injury, the appellant will not be prejudiced by the 
Board's decision even if the duty to notify and duty to 
assist provisions contained in the law have not been 
completely satisfied.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled to the extent necessary for these claims and no 
further action is necessary under the mandate of the VCAA.

Turning to the appellant's increased rating claim, the 
appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
urticaria disability was needed by correspondence dated in 
August 2004, October 2005, February 2006, and May 2008.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  The 
letters informed the appellant of what sorts of evidence 
could substantiate his increased rating claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of the information relating to disability ratings 
in a May 2008 letter.  Adequate notice about effective dates 
was not provided to the appellant.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was essentially 
provided with such notice for his increased rating claim in 
the August 2004, October 2005, February 2006, and May 2008 VA 
letters.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores, 22 Vet. App. 37 (2008).  The text of 
Diagnostic Code 7825, Urticaria, was provided to the 
appellant in the August 2005 Statement of the case.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
urticaria increased rating claim after the initial rating 
decision was made by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased rating for his claimed urticaria disability from 
the various notice letters sent to him by the RO, from the 
Statement of the Case (SOC) and from the Supplemental 
Statements of the Case (SSOCs).  In particular, the VA 
letters informed the appellant of the need to submit evidence 
that his disability had increased in severity; that he should 
submit medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; and that he could submit 
his own statement about his condition.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the August 2005 SOC, as well as in the May 2008 VA 
letter which informed the appellant that ratings from zero to 
100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
The appellant was afforded the opportunity to describe his 
symptoms and industrial limitations in detail at his June 
2005 personal hearing at the RO, as well as during his July 
2008 Travel Board hearing.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations.  He was given the 
opportunity to testify about his urticaria disability at a 
personal hearing at the RO and at a Travel Board hearing.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for his claimed 
urticaria disability, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108. 

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The September 2001 rating 
decision is final.  38 C.F.R. § 20.1103.  While the appellant 
was notified of the denial in September 2001, he did not 
submit a Notice of Disagreement (NOD) within the time period 
allowed.  Thus, the left elbow claim may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156(a); Glynn v. Brown, 6 Vet. App. 
523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

A. Reopening the claim

The evidence considered by the RO in reaching its September 
2001 rating decision included the appellant's service medical 
treatment records; a DD Form 214; a VA Form 21-526 dated in 
May 1970; the report of a VA medical examination conducted in 
March 1971; the reports from VA outpatient treatment rendered 
in 1992; a December 2000 letter from a private osteopathic 
doctor; and various statements submitted by the appellant.

The appellant's left elbow injury residuals claim was 
originally denied in June 1970 because no residuals from the 
left elbow in-service injury were found on examination.  The 
claim was thereafter denied in September 2001 because the 
evidence of record did not show that the current left elbow 
pathology, including left ulnar nerve damage, was related to 
service.  The evidence added to the claims file after the 
September 2001 rating decision includes reports associated 
with private treatment from various providers between 
February 2003 and June 2003; VA medical treatment reports 
dated between December 2000 and January 2008; the testimony 
of the appellant presented at the June 2005 personal hearing 
at the RO and at the July 2008 Travel Board hearing; and 
various statements submitted by the appellant.

The Board finds that the evidence added to the record after 
September 2001 has direct bearing on the issue of service 
connection for the residuals of an in-service left elbow 
injury and therefore, is material.  In short, the added 
evidence relates to an unestablished fact necessary to 
substantiate the claim for service connection for the 
residuals of a left elbow injury, namely a nexus between 
service and the currently diagnosed left ulnar nerve 
pathology.  Because the credibility of the evidence is 
presumed for the purpose of reopening, the Board finds that 
the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for the residuals of a left elbow injury.  Having 
reopened the claim, the Board will now conduct a de novo 
review of the merits of this case.

B. Service connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that any chronic acquired left elbow disorder, 
including left ulnar neuropathy, had its onset during the 
appellant's active service.

The appellant testified at his July 2008 Travel Board hearing 
that he initially injured his left elbow while he was in 
Vietnam in service.  He said that the pain and numbness in 
the area never went away after that and that he had probably 
received his first post-service medical treatment for the 
left elbow when he was first discharged from service.  The 
appellant further testified that his VA doctors had told him 
that his current findings are consistent with the type of 
injury he had in service.  He said that doctors had told him 
that the impact to his elbow caused a compression of the 
ulnar nerve and that over the years the condition had 
degenerated to a significant degree.  The appellant provided 
similar testimony at his June 2005 personal hearing at the 
RO.

Review of the service medical treatment records reveals that 
the appellant was treated for complaints of left elbow pain 
in August 1969, after he fell off a balcony and landed on his 
left elbow; x-ray examination was negative for a fracture and 
for any dislocation.  Treatment included an Ace bandage and a 
sling.  Four days later, the appellant was noted to be 
improving and the residual pain was treated with Zactirin.  
At the time of his separation examination, the appellant 
reported his left elbow injury; the examiner did not note any 
left elbow defects.  

After service, the appellant underwent a VA medical 
examination in March 1971.  The examiner noted that the 
appellant had had trouble in the past with his left elbow and 
that the appellant believed that he might have some calcium 
in there.  The appellant also reported having had some 
infrared therapy on his left elbow.  Radiographic examination 
revealed a radiolucent line in the central portion of the 
head of the radius; this was suggestive of a possible 
fracture without significant displacement.  The examiner did 
not render a diagnosis of any left elbow pathology.  

The appellant continued to seek service connection for his 
left elbow injury residuals.  He submitted statements in June 
1976, February 1977, December 1980, August 1992, October 
1992, and November 2000; he also described a continuity of 
his left elbow symptoms.  A December 2000 statement from a 
private osteopathic doctor indicates that the appellant's 
left elbow nerve entrapment could be connected to his old in-
service left elbow injury.

Private medical records dated in 2003 reveal that the 
appellant had undergone left ulnar nerve transposition 
surgery in March 2003.  Afterwards, he continued to complain 
of weakness and radiating pain.  

The evidence of record includes VA treatment records dated 
between 1992 and 2008; these records demonstrate ongoing 
treatment for the left elbow.  A June 1992 treatment note 
indicates the appellant complained of left elbow pain and 
numbness.  A March 2006 VA neurologist evaluation note 
indicates that the appellant had a history of trauma to the 
left elbow and that he continued to complain of weakness and 
continued pain in the left ulnar distribution.  Neurological 
examination was remarkable for decreased sensation of the 
left fourth and fifth digits, as well as weakness of the 
ulnar enervated muscles.  The neurologist stated that the 
history of elbow injury and ulnar transposition suggested 
that the lesion might be located at the elbow.  The VA 
neurologist stated that the differential diagnosis included 
ulnar neuropathy at the elbow secondary to trauma sustained 
in 1969; compression of the ulnar nerve from osteophytes or 
scar tissue; and cubital tunnel syndrome.  Radiographic 
examination of the left elbow was normal.  The neurologist 
concluded that the likely reason for the current neuropathy 
was the 1969 left elbow trauma, especially since the 
appellant had experienced pain since 1969.

The appellant underwent a VA medical examination in February 
2008; the examiner, a cardiologist, reviewed the appellant's 
service medical treatment records and the claims file.  The 
examiner noted that the appellant's service medical treatment 
records indicated the existence of a probable bone bruise of 
the left elbow in August 1969.  The appellant reported that 
his symptoms of weakness and radiating pain had been present 
since 1970, but that they had gotten worse during the 
previous four to five years.  EMG testing revealed left ulnar 
neuropathy across the elbow.  The cardiologist stated that 
the question of etiology could not be resolved without 
resorting to mere speculation.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

As previously noted, the appellant's service medical 
treatment records clearly show that the appellant was treated 
for a left elbow injury in service.  The appellant currently 
has diagnoses relating to left elbow ulnar nerve pathology.  
A private physician and a VA physician each examined the 
appellant and concluded that the in-service injury was the 
likely source of the appellant's current ulnar neuropathy.  

A VA cardiologist who reviewed the claims file and examined 
the appellant concluded that no opinion on the question could 
be rendered.  These opinions are essentially pro and con to 
the conclusion that the appellant's current left ulnar nerve 
pathology is related to the documented 1969 treatment for a 
left elbow injury.  This evidence about whether the 
appellant's current left ulnar nerve pathology is related to 
the left elbow injury and symptoms he had in service, 
therefore, is at least in equipoise.  

There is no medical evidence of record that shows that the 
appellant suffered any intervening injury to his left elbow 
after his discharge from service in January 1970.  
Furthermore, the service medical treatment records show that 
the appellant was treated for a left elbow injury in 1969.  
There is lay testimony from the appellant that he has had 
some sort of left elbow symptomatology since 1969.  There is 
some evidence of record to indicate that the appellant was 
treated with infrared for his left elbow pain within one year 
of his separation of service.  In addition, the evidence of 
record indicates that the appellant has consistently 
complained of the same symptomatology in the same areas of 
the left upper extremity over the many years since his 
discharge from service.

While it is possible that the current left elbow disorder is 
due to some post-service occurrence, since there is competent 
medical evidence of record on both sides of the question of 
whether this condition occurred only subsequent to the 
appellant's active duty, and resolving reasonable doubt in 
favor of the appellant, the Board finds that it is as likely 
as not that the appellant's current left ulnar neuropathy is 
a residual of the appellant's August 1969 left elbow trauma.  
With application of the benefit of the doubt, service 
connection is therefore granted for the residuals of a left 
elbow injury, namely left ulnar neuropathy.

II.  Increased rating

The appellant maintains that he is entitled to a compensable 
evaluation for his service-connected urticaria disability.  
He testified at his July 2008 Travel Board hearing that his 
skin disability was getting worse - not better.  He said that 
he was receiving increased levels of steroid treatment as 
well as increased antihistamines.  The appellant also 
testified that he would experience rings on his skin, then 
welts and lesions.  He reported that he had to take 
medication for his disability twice a day and that he still 
experienced six to seven big episodes per year in addition to 
routinely occurring smaller/minor episodes.  The appellant 
provide similar testimony at his June 2005 personal hearing 
at the RO.

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes Social Security Administration records; VA treatment 
records dated between 2000 and 2008; the reports of VA 
examinations conducted in January 2004, and February 2008; 
and private medical reports dated in 2003. 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Effective October 23, 2008, the VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the skin, so that it would more clearly 
reflect VA's policies concerning the evaluation of scars.  
Specifically, the amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, in this case, these 
Diagnostic Codes are not for application as the appellant's 
disability does not include scars and his disability 
urticaria is specifically addressed under Diagnostic Code 
7825 which was not affected by the recent changes.  See 73 FR 
54708 (September 23, 2008).

The appellant underwent a VA skin examination in January 
2004; the examiner did not have access to the claims file.  
The appellant reported that he experienced debilitating 
episodes once or twice a month and he said that these 
episodes would last two to three hours.  The examiner noted 
that the appellant was taking daily medication for the 
urticaria and described the medication as 'systemic'.  On 
physical examination, no urticaria was present.  There was no 
disfigurement or scarring present.

Review of the appellant's VA treatment records reveals that 
he has been in receipt of treatment for his urticaria 
disability from the time of his August 2004 claim to the 
present.  In August 2005, the appellant was injected with an 
intramuscular shot of DepoMedrol.  Zyrtec was also 
prescribed.  In December 2005, the appellant received an 
intramuscular injection of Kenalog.  A March 2006 VA 
treatment note indicated that the appellant had recently been 
given steroids for his urticaria.  An August 2006 note 
indicates that the appellant did very well after an injection 
of DepoMedrol.  The VA treatment records consistently refer 
to the appellant's urticaria disability as 'chronic'.

The appellant most recently underwent a VA skin examination 
in February 2008; the examiner reviewed the claims file.  The 
appellant complained of three episodes per week and 
intermittent daily outbreaks on his hands, arms, legs and 
waist.  He complained of itching from the condition.  He said 
that he had to take medication daily and if he did not, the 
outbreaks were worse.  On physical examination, there were no 
signs of scarring or angioedema.  There was no evidence of 
vascular damage.  There were no systemic symptoms.  The 
examiner stated that the appellant had been in receipt of 
constant systemic treatment that was neither corticosteroid 
nor immunosuppressant.

The RO has assigned a noncompensable evaluation for the 
appellant's urticaria disability under Diagnostic Code 7825.  
Under that Diagnostic Code that is specific for urticaria, a 
10 percent rating is for application when there are recurrent 
episodes occurring at least four times during the past 12-
month period, and the urticaria is responding to treatment 
with antihistamines or sympathomimetics.  A 30 percent rating 
is warranted where there are recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, requiring intermittent systemic immunosuppressive 
therapy for control.  A maximum 60 percent evaluation is 
warranted where there is evidence of recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite continuous immunosuppressive therapy.  
See 38 C.F.R. § 4.118, Diagnostic Code 7825.

The medical evidence of record establishes that the appellant 
has received treatment for his chronic urticaria on a 
continuous basis throughout the course of this appeal.  The 
evidence indicates that the appellant is receiving systemic 
treatment that includes antihistamines and intermittent 
corticosteroids.  The appellant has reported six to seven 
'big' episodes per year.  The Board therefore finds that the 
manifestations of the appellant's urticaria more closely 
approximate the symptomatology required for a 10 percent 
evaluation.  However, as there is no clinical evidence of 
record that the appellant has ever been treated for his 
urticaria with immunosuppressive therapy, the next higher 
evaluation of 30 percent is not warranted.

Notwithstanding the above discussion, a rating in excess of 
the 10 percent evaluation assigned for the urticaria 
disability herein could be granted if it was demonstrated 
that the particular disability presented such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the urticaria disability has 
presented such an unusual or exceptional disability picture 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there were higher 
ratings for urticaria, but the required manifestations had 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
urticaria; nor has he required any extensive treatment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the urticaria that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the urticaria 
disability at issue in this case.  The Board has not found 
any further variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
additional staged ratings in this case.


ORDER

The claim of entitlement to service connection for the 
residuals of a left elbow injury is reopened.

Service connection for left ulnar neuropathy as a residual of 
the in-service left elbow injury is granted.

A 10 percent schedular evaluation for the urticaria 
disability is granted, subject to the regulations governing 
payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


